16 N.J. 454 (1954)
109 A.2d 286
JOSEPH KURTZ AND DAVID BUSCH, PLAINTIFFS-APPELLANTS,
v.
BENJAMIN OREMLAND, PEARL OREMLAND, DAVID LEWIS AND ALBERT M. GREENFIELD & CO., A CORPORATION OF NEW JERSEY, JOINTLY AND SEVERALLY, DEFENDANTS-RESPONDENTS.
JOSEPH KURTZ AND DAVID BUSCH, PLAINTIFFS-APPELLANTS,
v.
DUNN'S ENGLISH LEATHER SHOP, INC., A CORPORATION OF NEW JERSEY, AND LOUIS W. DUNN AND JESSIE R. DUNN, AND ALBERT M. GREENFIELD & CO., A CORPORATION OF NEW JERSEY, JOINTLY AND SEVERALLY, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued November 8, 1954.
Argued November 15, 1954.
Decided November 22, 1954.
Mr. Bernard Hellring argued the cause for the appellants (Messrs. Greene & Hellring, attorneys).
Mr. David M. Perskie, Mr. William Elmer Brown, Jr., and Mr. Carl Kisselman argued the cause for the respondents (Messrs. Perskie and Perskie, and Messrs. Brown and Frank, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Haneman in the court below. 33 N.J. Super. 443 (Ch. Div. 1954).
For affirmance  Justices HEHER, OLIPHANT, WACHENFELD and BURLING  4.
For reversal  Chief Justice VANDERBILT, and Justices JACOBS and BRENNAN  3.